 In the Matter Of UNION STEEL CASTINGS DIVISION OF BLAW-KNOX COM-PANY, EMPLOYERandPATTERN MAKERS LEAGUE OF NORTH AMERICA,.PITTSBURGH ASSOCIATION, AFL, PETITIONERCase No. 6-RC-349.-Decided January 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Erwin Lerten,.hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.United Steelworkers of America, CIO, herein called the Inter-venor, contends that its current contract with the Employer is a barto this proceeding.The Employer and the Intervenor excuted a con-tract on June 1, 1947, td terminate on May 31, 1949.On July 26,1948,the parties entered into a supplemental agreement which, withcertainmodifications, extended the contract of June 1, 1947, until May 31, 1950.The Petitioner filed its petition on March 24, 1949.We find that neither the 1947 contract nor the 1948 extension agree-ment is a bar to this proceeding.The 1947 contract is not a bar becausethe petition was filed prior to the expiration date of that contract.The 1948 extension agreement is not a bar because it is a prematureextension of the 1947 contract, the original term of which has expired.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the multiplant unit ofemployees presently represented by the Intervenor, a unit of all pat-1Western ElectricCompany,87 NLRB 544;Gimbel Brothers, Inc., 87NLRB 449;A. 0. Smith Corporation,86 NLRB 466;Bethlehem Steel Company,Shipbuilding Division,86 NLRB 577.88 NLRB No. 55.209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDternmakers, pattern checkers, and patternmakers' apprentices em-ployed at the Employer's Union Steel Castings Division. In thealternative, the Petitioner requests a unit of these employees in allof the Employer's divisions.The Intervenor contends that the pro-posed craft unit is not appropriate in view of a history of collectivebargaining on a multiplant basis for production and maintenanceemployees, and because of the integrated nature of the Employer's^operations.2It takes the position that the appropriate unit shouldconsist of all production and maintenance employees at all divisionsof the Employer engaged in manufacturing operations. In the event,however, that the Board finds this unit to be inappropriate, the Inter-venor contends that the unit should be (1) all production and mainte-nance employees in the divisions which are covered by the current:agreement between the Employer and the Intervenor, or (2) all pro-duction and maintenance employees at the Union Steel CastingsDivision.The Employer takes no position with respect to the pro-posed units.The Employer's OperationsThe Employer operates six manufacturing divisions.They arethe Blaw-Knox Division at Blawnox, Pennsylvania ; the NationalAlloy Division at Blawnox, Pennsylvania; the Lewis Foundry andMachine Division at Groveton, Pennsylvania; the Union Steel Cast-ings Division at Pittsburgh, Pennsylvania ; the Pittsburgh Rolls Divi-sion at Pittsburgh, Pennsylvania; and the Buflovak Division atBuffalo, New York.Patternmakers and pattern checkers are em-ployed only at the 'Union Steel Castings Division and the LewisFoundry and Machine Division.The Bargaining HistorySince 1937, the Employer and the Intervenor have had collectivebargaining agreements covering the production and maintenance em-ployees at all of the divisions except the Buflovak Division.When theBuflovak Division was acquired by the Employer on April 30, 1945,the United Electrical, Radio and Machine Workers of America, CIO,herein called the UE, had a collective bargaining agreement with theseller for the production and maintenance employees at that plant.This contract was assumed by the Employer, and has continued ineffect until the present time.2The Intervenor argues that the Employer's operations are part of the "basic steel"industry, and therefore a craft unit should not be severed from the present industrial unit.The Employer and the Petitioner contend that the Employer's operations are not part ofthe "basic steel" industry.On the record before us, we find no merit in the Intervenor'scontention that the Employer's operations, and particularly the divisions with which we areherein concerned, are part of the "basic steel" industry. UNION STEEL CASTINGS DIVISION OF BLAW-KNOX COMPANY 211The Employer has recognized the Pattern Makers League of NorthAmerica, herein called the League, as the bargaining representa-tive for patternmakers and apprentices at the Lewis Foundry andMachine Division since 1932.At the present time there is no writtencontract covering these employees, but the parties are operating pur-suant to an oral agreement.Since about 1932, the Union Steel Castings Division has had averbal agreement with its patternmakers that when there is any in-crease in wages, they will receive whichever raise is larger-the oneobtained by the League for patternmakers in job shops in the area,or the increase obtained by the Intervenor for the Employer's pattern-makers.3As a result of this agreement, patternmakers and appren-tices at the Union Steel Castings Division have at times receivedgreater wage raises than the other production and maintenance em-ployees at that division.The Intervenor made no objection to thisprocedure.The Employer has a uniform labor relations policy for the five divi-sions covered by the contract with the Intervenor.'Contracts be-tween the Employer and the Intervenor are negotiated by a labor rela-tions committee consisting of the Employer's coordinator of indus-trial relations and two of the division heads.The Buflovak divisionhandles its own contract negotiations with UE, with the coordina-tor of industrial relations and the chairman of the labor relationscommittee acting in an advisory capacity.The Patternmakers UnitThere are approximately six patternmakers, four pattern checkers,two patternmakers' apprentices,-and four pattern storage men in thepattern shop department of the Union Steel Castings Division, all ofwhom work under the supervision of the pattern shop foreman.Theemployees in the unit sought by the Petitioner spend most of their timein the pattern shop which is located in a separate building.6Thepattern storage men spend about 90 percent of their time working intwo other buildings where patterns are stored.6$ The chairman of the Employer's labor relations commitee testifiedthat he thought itadvisable for the patternmakers'to belongto both thePetitioner and the Intervenor,because they then could get the higherof the tworaises.4 The heads of all divisions are supposed to clear any proposed changes inlabor rela-tionspolicy withthe coordinator of industrial relations.This ruleis sometimes ignoredby the division heads.6 On complicated jobs, the pattern checkers frequentlycheck the first moldin the foundryto see that the cores are all in their proper place.6 The plant at the Union Steel Castings Division consists of a number of buildings cover-ing an area of approximately 5 miles.882191-51-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe patternmakers spend. the greater part of their time making newpatterns .7They also repair old patterns.The pattern checkers checkthe work of the patternmakers, and also patterns sent to the plant byjob shops and customers.The Employer has no formal apprentice-ship program for patternmakers 8All patternmakers. must haveserved an apprenticeship of 5 to 6 years in order to be hired by theEmployer.The patternmakers and pattern checkers are the mostskilled and the highest paid nonsupervisory employees at the UnionSteel Castings Division.9The pattern storage men handle the storage of, and keep records of,the patterns.Their duties are not in any way connected with themaking or repairing of patterns.ConclusionIt is clear that the Employer's patternmakers and pattern checkersconstitute a well-recognized craft group, such as the Board has fre-quently held may be represented in a separate unit notwithstandingtheir previous inclusion in a broader unit.10The Board normallyrequires that craft severance be coextensive with an established multi-plantunit.11As these craftsmen are employed only at this Employer'sUnion Steel Castings Division and Lewis Foundry and Machine Divi-sion,we shall permit the severance of these employees at those twodivisions," taken together as a single unit.However, we shall makeno final unit determination at this time, but shall first ascertain thedesires of the employees as expressed in the election hereinafterdirected.Accordingly, we shall direct that an election be held among all pat-ternmakers, pattern checkers, and patternmakers' apprentices em-ployed at the Employer's Union Steel Castings Division, Pittsburgh,Pennsylvania, and Lewis Foundry and Machine Division, Groveton,Pennsylvania, excluding all other employees and supervisors 13 If amajority of these employees select the Petitioner as their bargaining7The majority of their work is with wood patterns,but they occasionally make metalpatterns.8Because there is no formal program,itwill take the apprentices approximately twiceas long to complete their training at this division as it would take at a job shop havinga regular apprenticeship program.8The pattern checkers'work requires that they be skilled patternmakers.10The Westinghouse Air Brake Company,85 NLRB 1133 ;Aluminum Company of Amer-ica,85NLRB 915;Lynchburg Foundry Company,83 NLRB 415;TV. A. JonesFoundry QrMachineCo., 83 NLRB 211."American Viscose Corporation,79 NLRB 958.12Cf.American Steel Foundries,85 NLRB 19.18 Inview of the nature of their duties, we shall exclude the pattern storagemen fromthe unit.The Westinghouse Air Brake Company,supra;The Buckeye Steel Castings Com-pony,75 NLRB 982.Dow Chemical Company, Bay CityDivision, 77 NLRB 328. UNION STEEL CASTINGS DIVISION OF BLAW-KNOX COMPANY 213representative, they will be taken to have indicated their desire toconstitute a separate unit.DIRECTION OF ELECTION 14As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the. Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Relations BoardRules and Regulations, among the employees in the unit found appro=priate in paragraph numbered 4, above, who were employed duringthe payroll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by Pattern MakersLeague of North America. Pittsburgh Association, AFL, or by UnitedSteelworkers of America, CIO, or by neither."Either participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director.have its name removed from the ballot.